ORDER

PER CURIAM.
AND NOW, this 28th day of September, 2007, the Petition for Alowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1)Did the Lower Court err by subjecting Petitioner, who at age twenty was a state prisoner in an adult state correctional institution, to involuntary civil commitment under Act 21, where the Act only applies to juvenile offenders who at age twenty are “committed to an institution or other facility pursuant to section 6352 (relating to disposition of delinquent child)?”
(2) It is an impermissible retroactive application of the Act 21 statute to apply it to the Petitioner’s February 26, 2003 juvenile adjudication for his adjudication preceded the statute’s effective date of February 10, 2004?
(3) It is fundamentally unfair, and hence violative of state and federal due process protections, to apply 42 Pa. C.S.A. Chapter 64 to juvenile adjudications that occurred before the effective date of the Act because doing so undermined pre-Act 21 assurances, detrimentally relied upon by the then juveniles, as to the limited consequences and effects of such adjudications?